DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2014/0002801 A1) in view of Mizoguchi et al. (US 2016/0363840 A1).
Regarding claim 1, Miura teaches a light source that emits light (10A-10C, figure 25A),
A microlens array (40C and 40D, figure 25) that emits the light, which is emitted from the light source, as light having a predetermined angle distribution;
An imaging lens (50, figure 25A) that concentrates the light from the microlens array;
A display unit (60, figure 25A) that is irradiated with the light, which is concentrated by the imaging lens, to generate an image; and
A projection unit (70, figure 25A) that projects the image, which is generated by the display unit, as image light,

Miura does not specify that the projection device is used in a virtual image projection device.
Mizoguchi teaches a projection device used in a virtual image projection device (see figure 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Miura to operate as a head up display such as taught in Mizoguchi in order to improve vehicle safety by directly projecting information to a viewer in the field of view ahead of the vehicle.
Regarding claim 2, Miura teaches that the microlens array is such that the short side directions of the lens cells are disposed in a staggered manner (figure 27).
Regarding claim 3, Miura teaches that the microlens array is such that the short side directions of the lens cells are disposed to be shifted from each other over a plurality of stages (also figure 27).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6, prior art (Miura) does not specify that the display further comprises a light guide unit, wherein the microlens array is disposed such that the short side directions of the lens cells coincide with a propagation direction of the light guide unit.
Regarding claim 7, prior art (Miura) does not specify that the aspect ratio of the lens cells is between the aspect ratio of the light emitting region shape of the light source and a value of an aspect .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/28/2021